Citation Nr: 1724186	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  13-23 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for mitral valve prolapse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1986 to November 1990, with intermittent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from August 2005 to September 2010 in the Army National Guard of Alabama.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that she is afforded every possible consideration.

Essentially, the Veteran contends that even though she was diagnosed with mitral valve prolapse in January 2008, the National Guard was notified of her medical condition in February 2008 and was still cleared for subsequent verified periods of ACDUTRA from May 2, 2008 to May 27, 2008, as well as March 8, 2010 to March 20, 2010, and July 23, 2010 to August 6, 2010.  An Army National Guard separation document indicates that the Veteran was separated from the Alabama Army National Guard in September 2010 due to medical disqualification.  However, the Veteran asserts that she was given a complete physical for entry into National Guard service in 1991 and 2005 and did not have any heart related abnormalities noted on either examination.  See VA Form 9, received August 1, 2013.  Accordingly, the Veteran maintains that her disability was aggravated by her subsequent periods of ACDUTRA as she was not considered fit for retention until after her last period of ACDUTRA in August 2010.  Id.  

Notably, a private treatment record from June 2008 indicates that the Veteran experienced chest/heart pain during reserve training two weeks prior to this doctor's visit, which coincides with her May 2008 period of ACDUTRA.  The Veteran also received private treatment for her heart condition in August 2008 and August 2010.  However, without further clarification, the Board does not have the medical expertise necessary to determine the nature, etiology, and possible aggravation of the claimed heart disability.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Considering this evidence and the Veteran's allegation that her heart condition worsened during her periods of ACDUTRA, the Board finds that a medical opinion is warranted.  For veterans who have achieved "veteran" status through a prior period of service and claim a disability was incurred or aggravated during a later period of ACDUTRA, the presumption of soundness applies only when the veteran received an entrance examination for that period and the claimed disability was not noted.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Id. at 40.  A claim for aggravation of a pre-existing condition during ACDUTRA must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA. Smith, 24 Vet. App. at 48.

In this case, veteran status was established through the Veteran's period of active duty from February 1986 to November 1990.  The Veteran's history of Army National Guard retirement points show additional relevant periods of ACDUTRA and INACDUTRA between 2008 and 2010.  The record also shows that the Veteran had additional active duty service from February 1986 to October 1989, Army National Guard service from November 1990 to April 1993, and reserve service from April 1993 to April 1997.  There are no medical records associated with any of the periods of service since November 1990 and there is no indication that the AOJ attempted to obtain the outstanding medical records or service dates from any Federal agencies or records repositories.  Previous requests for records have only consisted of the period from November 1989 to November 1990.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to secure records of the Veteran's periods of ACDUTRA from official sources with the Alabama Army National Guard.  Verify and identify all periods of ACDUTRA.  Such verification should include requesting from the appropriate location a copy of the Master Military Pay Account (MMPA) for all periods of the Veteran's reserve service (Army Reserves and Army National Guard service).  If the records are determined to be unavailable, issue a formal finding of unavailability documenting such, and notify the Veteran and her representative accordingly.

2.  After completion of the above, schedule a VA examination to determine the nature and etiology of the Veteran's mitral valve prolapse disability.  The claims file must be provided for the examiner's review, and the examination report should indicate that the claims file was reviewed.  Identify the periods of ACDUTRA for the examiner and obtain medical opinions as to the following:

Whether it is at least as likely as not that the mitral valve prolapse initially manifested or was permanently worsened beyond its normal progression during any period of ACDUTRA? 

If it is your opinion that there was permanent worsening, please indicate the baseline manifestations of the mitral valve prolapse prior to the pertinent ACDUTRA period, and state what evidence or findings in the record reflects worsening in severity during ACDUTRA service. 

The VA physician must provide a detailed rationale for the opinions rendered.  If the physician cannot provide the requested information without resort to speculation, it must be so stated with reasons why, and if an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

